Citation Nr: 1031791	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for 
right lateral femoral nerve entrapment.  

3.  Entitlement to an initial (compensable) rating for status 
post inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to February 
2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Offices (ROs) in Montgomery, Alabama, and 
Manchester, New Hampshire.  The Manchester RO has most recently 
had jurisdiction of the appeal, although the Appellant has 
apparently returned to Alabama.  

The appeal ensued in part from a March 2005 rating decision which 
established service connection for status post right side 
inguinal hernia repair with nerve entrapment.  A noncompensable 
rating was assigned, effective from the date following separation 
from service in 2004.  That decision also denied service 
connection for patellofemoral syndrome of the right knee.  The 
Veteran appealed, and in a November 2007 rating determination, 
the RO determined that the nerve entrapment that was previously 
evaluated as part of the service-connected hernia disorder 
represented a separate disability and should be rated separately.  
Moreover, a 10 percent rating was assigned, effective from the 
date following separation from service.  A noncompensable rating 
was confirmed and continued for status post inguinal hernia 
repair.  The claims as listed on the title page of this decision 
were denied by the RO in July 2008.  In August 2009, the Board 
remanded the claims for additional evidentiary development, to 
include the obtainment of VA contemporaneous examinations.  The 
case has now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A current diagnosis of a right knee disability is not of 
record.

2.  When examined in December 2009, there was absent sensation to 
the lower abdomen, groin, and thigh to painful stimuli, but 
sensation to vibration and soft touch was intact.  For the entire 
rating period on appeal, the Veteran has been evaluated at the 
highest available schedular rating for right lateral femoral 
nerve entrapment.  There are no symptoms or findings that make 
application of the regular schedular provisions impractical.

3.  When examined in December 2009, no recurrent inguinal hernia, 
readily reducible and well supported by truss or belt, was noted.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for right 
lateral femoral nerve entrapment have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes (DCs) 
8529, 8629, 8729 (2009).

3.  The criteria for a compensable rating for status post 
inguinal hernia repair have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.124a, DC 7338 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in November 2004, July 2005, and 
October 2009) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to provide; 
and (4) requesting the Veteran to provide any information or 
evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consists of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

Service Connection - In General

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

A Right Knee Disorder

Regarding the Veteran's claim for a right knee disorder, it is 
noted that the Veteran was seen during service in March 2001 
after a twisting knee injury.  A right knee sprain was diagnosed 
and Motrin was prescribed.  Additional treatment during service 
for right knee complaints is not reflected in the service 
treatment records (STRS), although when examined in July 2003 
(shortly before service separation), he reported knee trouble.  
No right knee disorder was diagnosed.  Post service records are 
negative for diagnosis of a right knee disorder.  Specifically, 
when examined by VA in December 2009, he complained of right knee 
pain and tenderness, but examination, to include X-rays, was 
negative for diagnosis of a right knee disorder.  The diagnosis 
was right knee pain; no clinical or radiologic evidence to make 
an acute diagnosis.  The examiner further commented that the 
Veteran did not have a right knee condition therefore a medical 
opinion was not warranted.

Congress specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  As there is no competent medical evidence of a right knee 
disorder, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disorder, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case herein, 
remains an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, but only if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known to the US Court of Appeals for Veterans 
Claims as "staged" ratings.  Id. at 126; See also, Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Right Lateral Femoral Cutaneous Nerve Entrapment

It is contended that a rating in excess of 10 percent is 
warranted for right lateral femoral cutaneous nerve entrapment.  

Diseases of the peripheral nerves are rated under 38 C.F.R. § 
4.124a.  Pursuant to DCs 8629 (neuritis) and 8729 (neuralgia), 
paralysis of the external cutaneous nerve of the thigh.  A 
noncompensable rating is warranted for mild or moderate paralysis 
and severe to complete paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.14a, DCs 8529, 8629, and 8729 (2009)

Review of the record reflects that the Veteran underwent inguinal 
hernia repair in July 2001.  Postoperatively, he complained of 
right-sided pain, and the STRs reflect that an assessment of 
nerve entrapment on the right side was made.  He was diagnosed 
with nerve entrapment syndrome with constant lower abdominal pain 
and occasional mild to severe pain radiating down the right leg 
in July 2005.  Following VA examination in August 2006 which 
showed complaints of right-sided pain, numbness, and tingling, 
and evaluation which showed no muscle atrophy, normal station and 
gait, and no joints affected by the condition, the RO determined 
that a separate 10 percent rating was warranted for nerve 
entrapment of the right lateral femoral cutaneous nerve.  
Subsequently dated records show that he continues to complain of 
pain and paresthesias associated with this disorder.  He reported 
the use of a wheelchair for ambulation in October 2007 due, in 
part, to his nerve pain.  At the recent VA evaluation in December 
2009, there was absent sensation to the lower abdomen, groin, and 
thigh to painful stimuli, but sensation to vibration and soft 
touch was intact.  He used a cane for ambulation.  

As noted earlier, during the appeal process, it was determined 
that the medical evidence detailed above allowed for a finding of 
separately compensable neurological manifestations of the 
Veteran's service-connected status post hernia repair.  While the 
Veteran failed to report for specialty examinations regarding 
this disorder in 2007 and 2009, clinical findings when examined 
by VA in August 2006 show the he complained of pain, numbness, 
and tingling in the right leg.  On exam, the Veterans station and 
gait were described as normal.  There was no muscle atrophy.  The 
examiner stated that no joints were affected by the nerve 
disorder.  There was 5/5 muscle strength.  Appellant indicated 
that he walked with a cane.  The diagnosis was nerve entrapment 
syndrome, right lateral femoral cutaneous nerve.  Subsequently 
dated VA records to include VA examination in December 2009 show 
that he continues to complain of severe impairment including the 
need of a cane for ambulation.  The Board finds that the right 
lower extremity nerve disorder approximates that of severe to 
complete paralysis, and that throughout the rating period on 
appeal, the currently assigned 10 percent rating for mild 
disability is warranted under 38 C.F.R. § 4.124a, DCs 8529, 8629, 
and 8729 for neuritis/ neuralgia and paralysis associated with 
the external cutaneous nerve of the right thigh.  38 C.F.R. § 
4.123 (2009).  This is the highest evaluation under the DC for 
this disability.  Thus, entitlement to a rating in excess of 10 
percent for right lateral femoral nerve entrapment is denied.

Consideration has been given to whether an extraschedular rating 
is warranted.  The Board concludes that it is not.  The schedule 
contemplates the impairment, and there are not symptoms or 
findings suggesting that the application of the regular schedular 
provisions is rendered impractical.  38 C.F.R. § 3.321.

Status Post Inguinal Hernia Repair

As noted above, the Veteran underwent inguinal hernia repair 
during service in July 2001.  Post service records show that he 
was diagnosed with nerve entrapment syndrome of the right lower 
extremity as secondary to his hernia repair, as discussed above.  
A separately assigned (maximum) rating of 10 percent has been 
assigned.  It is the Veteran's contention that a compensable 
rating is warranted for his inguinal hernia repair.  

Under DC 7338, a zero percent evaluation is warranted for an 
inguinal hernia not operated, but remediable; or small, 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation contemplates a postoperative recurrent hernia, readily 
reducible and well-supported by a truss or belt.  A 30 percent 
evaluation is in order for a small, postoperative recurrent, or 
unoperated irremediable, inguinal hernia, not well supported by 
truss or not readily reducible.  A 60 percent evaluation is 
assigned for a large postoperative and recurrent inguinal hernia, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 10 percent is added for 
bilateral involvement, provided the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, if 
the latter is of compensable degree.

To determine the current severity of his service-connected hernia 
repair, additional examination was scheduled.  The Veteran 
appeared for VA examination at a VA facility in Tuscaloosa, 
Alabama, in December 2009.  His medical history pertaining to his 
hernia was reported.  The examiner also noted that the claims 
file was reviewed.  His primary complaints were associated with 
numbness and tingling associated with his nerve entrapment.  He 
did experience pain in the lower abdomen and right leg.  No 
recurrent hernia was noted after examination.  

Clearly, the evidence reflects no recurrent hernia.  Thus, it 
cannot be said that the Veteran has a postoperative and recurrent 
hernia which is readily reducible and well supported by truss or 
belt.  A compensable rating is not warranted pursuant to the 
applicable DC.  Further, there are no symptoms reported which 
would suggest that an extraschedular rating would be warranted, 
nor has such been claimed.



Final Considerations as to the Claims for Increased Ratings

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits as to either claim.  Thus, the Board is unable to identify 
a reasonable basis for granting increased ratings for right 
lateral femoral nerve entrapment or postoperative hernia repair.  
Also considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  


ORDER

Entitlement to service connection for a right knee disorder is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
right lateral femoral nerve entrapment is denied.  

Entitlement to an initial (compensable) rating for status post 
inguinal hernia repair is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


